ORDER
The Disciplinary Review Board having on November 17, 1995, filed with the Court its decision concluding that MARILYN E. STERNSTEIN of AUDUBON, who was admitted to the bar of this State in 1980, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 3.2 (failure to expedite litigation) and RPC 8.1(b) (failure to cooperate with the ethics authorities), and good cause appearing;
It is ORDERED that MARILYN E. STERNSTEIN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.